Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0306191) in view of Patel (US 2017/0264408).
Regarding claims 1 and 8, Lin describes a base station/resources allocation method of demodulation reference signals executed by a base station, comprising: 
[a determining unit for] determining an allocating mode of resource required for transmitting a plurality of demodulation reference signals (DMRS) and parameters for generating the plurality of demodulation reference signals (fig. 2 S201 + S202 & para. 65, network node 20 determines DMRS configuration (allocating mode for transmitting DMRSs + parameters) to be assigned to each terminal device), wherein, the plurality of demodulation reference signals are corresponding to a plurality of user equipment respectively (abstract, DMRS configuration is for obtaining DMRS signals for support of low cross-talk between different terminal devices), and the allocating mode is able to support transmitting the plurality of demodulation reference signals (abstract & para. 25, for the DMRS configuration/transmission, increasing resources assigned to the plurality of DMRS sequences by increasing [only] frequency interval between different DMRS sequence in a PRB), and the parameters are able to make demodulation reference signals transmitted at same time frequency resource to be distinguished from each other (para. 11, terminal device receives DMRS configurations comprising DMRS port, ID(GP) & generation parameter of DMRS sequence for derive ID(D), the DMRS sequence identifier, para. 11-13 & 20) 
[a communication unit for] transmitting information indicating the allocating mode and information indicating the parameters to the plurality of user equipment (fig. 2 S211 & para. 66, a terminal device 21 receives/obtains DMRS configuration (allocating mode + information indicating parameter. Different terminal devices to obtain different DMRS signals, see abstract).
	Lin describes increasing frequency OR time interval between different DMRS sequence in a PRB for DMRS transmission (see above & para. 25), hence implying if using frequency interval, time interval (resource) should stay the same, yet fail to explicitly describe:
transmitting the plurality of demodulation reference signals at same time domain resource.
Patel also describes allocation mode for plural DMRSs sent to plural UEs (fig. 5 & abstract, DMRS configuration indication 488 (allocation mode) method for plural DMRS to sent to UEs 104a & 104b. See also fig. 8), further describing:
transmitting the plurality of demodulation reference signals at same time domain resource (fig. 5+8 & abstract, the configuration indication 488 (allocation mode) instructs UE 104a to transmit in frequency slot 610 while UE 104b to transmit in frequency 612 at time A (same time domain), and in UE 104a to transmit in frequency slot 620 while UE 104b to transmit in frequency 622 at time B (another same time domain), see fig. 6B & para. 79).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the DMRS transmission of Lin be specified to be in same time domain as in Patel.
The motivation for combining the teachings is that this improves communication of reference signals by plural UEs in wireless communication systems (Patel para. 5).
Regarding claims 2 and 9, Lin describes:
transmitting the plurality of demodulation reference signals with and different frequency domain resources (para. 25, increasing frequency OR time interval between different DMRS sequence in a PRB for DMRS transmission. I.e. can stay in 1 time interval while increasing frequencies for the DMRS transmission.)
Lin and Patel combined further describes:
transmitting in same time domain resource with different frequencies (Patel, fig. 5+8 & abstract, the configuration indication 488 (allocation mode) instructs UE 104a to transmit in frequency slot 610 while UE 104b to transmit in frequency 612 at time A (same time domain), and in UE 104a to transmit in frequency slot 620 while UE 104b to transmit in frequency 622 at time B (another same time domain), see fig. 6B & para. 79).
Regarding claims 5 and 12, Lin describes:
extending the time domain resources for transmitting the plurality of demodulation reference signals, and wherein, the method further includes: transmitting information indicating whether the time domain resources are extended to the plurality of user equipment (para. 25, increasing (extending) frequency OR time interval between different DMRS sequence in a PRB for DMRS transmission)
Regarding claims 6 and 13, Lin describes:
transmitting information indicating extended time domain resource locations to the plurality of user equipment (para. 25, DMRS configuration comprises extended configuration for increased resources assigned to the plurality of DMRS sequences, wherein the resource includes at least such time resource).
Regarding claims 7 and 14, Lin describes:
wherein, the extended time domain resource locations are new specified time domain resource locations  (para. 25, DMRS configuration comprises extended configuration for increased resources assigned to the plurality of DMRS sequences, wherein the resource includes at least such time resource).

Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 10, the prior art fails to further explicitly describe:
dividing the plurality of user equipment corresponding to the plurality of demodulation reference signals occupying the same time frequency resource into different groups, wherein, the demodulation reference signals corresponding to the respective user equipment in same group are orthogonal, and the demodulation reference signals corresponding to the respective user equipment of different groups are non-orthogonal.
	The closest prior art, Lin describing orthogonal multiple access (OMA) for plural DMRS sequences (para. 24, 97, 101 & 103) + non-orthogonal multiple access (NOMA) transmission in support of scrambled DMRS sequence (para. 5 & 101), Patel describing orthogonal DMRS in comb structure + a perchance of non-orthogonal DM-RS (para. 57-58), and Miao (US 2018/0152938) describing eNodeB allocating of shared resources to m UEs, in combination, fail to render the additional above features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fu (US 2017/0289924) describing UE determines & transmits UL DMRS in a selected combed DMRS format in a multi-UE scenario (abstract), Hwang (US 2018/0006864) describing transmission of DMRS for MTC between MTC devices 100 & base station 200 (abstract & para. 126), You (US 2017/0317808) describing eNB assigning different MTC time resources within a frequency (fig. 11-14), Park (US 2012/0213311) & (US 2012/0213191) & (US 2017/0264408) each describing additional parameters after designing DM-RS sequence assigned thereto to terminals (abstract),


same assignee Wang (US 2016/0212746) describing base station re-allocates frequency resources of DMRS port for K second UEs (abstract), Matsumura (US2021/0168837) describing additional DMRS based on value to whether freqeuncy hopping is enabled or disabled (fig. 2-5 & abstract), Kim (US 2019/0052425) describing multiplexing DMRS for a NR terminal (abstract), Luo (US 20190069282) and (US 2019/0069282) each describing time-frequency resource allocation in groups per N terminal device types (abstract), Ren (US 2020/007303) describing determination of time-frequency resources for DMRS transmission (abstract), Baldemair (US 2021/0242990) describing DMRS signaling in LTE/NR coexistence (title), where BS allocates DMRS configuration parameters, generates DMRS indication, & sends DMRS  indication to UE (fig. 9), Wang (US 2018/0212728) describing flexible comb-based DMRS for UEs of different ranks to use (abstract), Yoon (US 2018/0278395) describing generation & mapping DM-RS for transmission (abstract), Yang (US 2021/0314984) describing indication of 1st & 2nd DMRS configuration info group, Shan (US 2014/0269519) describing mapping DMRS to resource elements depending on aggregation levels (abstract), and Chung (US 2012/0163335) describing mapping DMRS for DMRS for 1st layer & another DMRS for 2nd layer for multi-user MIMO transmission (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469